DAWKINS, Chief Judge.
The nature of this case and the issues raised are stated in the memorandum opinion handed down on October 30, 1951, 100 F.Supp. 1016.
Defendant had previously filed an amended answer on April 24, 1951, seeking to implead the tenants,’Mr. and Mrs. Joseph Barnosky, charging, in effect, that they had conspired with the agent of the local Rent Control Office to entrap defendant landlord *381by withholding the signing and filing of the amended lease wherein they had agreed to the 15% increase which the law allowed them to stipulate. The prayer, like that of the original answer, was that the suit be dismissed and that the defendant recover attorney’s fees of the said Barnoskys. At' a hearing held in the case on September 9, 1951, the objection of the Government to the amendment was overruled and the answer allowed, making the Barnoskys parties. The latter have now moved to dismiss them from the case and also for attorney’s fees.
For reasons stated in the original .opinion, the motion to dismiss 'by the tenants will be denied and the circumstances of the case will be gone into for the purpose of determining what the truth is. This seems to be justified by the following cases:
Porter, Administrator, v. Warner Holding Co. 328 U.S. 395, 66 S.Ct. 1086, 90 L.Ed. 1332; Co-Efficient Foundation, Inc., v. Woods, Housing Expediter, 5 Cir., 171 F.2d 691.